Title: From Thomas Jefferson to Steuben, 7 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Manchester Jan. 7. 1781. 2. o’clock P.M.

I have thought myself very unfortunate in missing of you for two days tho’ riding over the same ground on which you were. On my arrival here I was informed you were at Ampthill and was setting out there when a gentleman came who assured me you were at Ozborne’s, and having rode thirty miles thro’ the rain have not resolution enough to undertake to go to Ozborne’s, this evening.
I received your letter of yesterday at Westham today at noon. I fear it will be impossible to furnish the thousand stand of arms you desire. Colo. Davies has sent some hundreds from Westham to different places to be put into the hands of the militia coming in. He has undertaken to have those remaining there separated, in  order that such as are capable of being used may be sent you, and I have engaged persons who are gone out to impress waggons to transport them to you. Colo. Davies seemed doubtful to what place they should be ordered. I mean to continue here or at Richmond to see whether I can collect the several staff officers of the state, and have the benefit of their services on the present occasion. I shall be very happy to aid those of the Continent with every power I am invested with. While at either of these places I shall be able to communicate both with yourself and General Nelson, and to do everything you will be pleased to suggest for the service. I fear the want of arms fit for service will be a most distressing circumstance. Are there no Continental arms which can be used on the present occasion? I mean to endeavor to collect hands and tools immediately to repair arms. Tools will be the most difficult to be procured.
I have the honor to be with great esteem Sir your most obedt. humble servt.,

Th: Jefferson

